



RESTRICTIVE COVENANTS AND GENERAL RELEASE AGREEMENT
THIS RESTRICTIVE COVENANTS AND GENERAL RELEASE AGREEMENT (the “Agreement”) is
entered into on July 21, 2016 between Jon W. Bilstrom (hereafter “Executive”)
and Comerica Incorporated, a Delaware corporation, for the benefit of Comerica
Incorporated, Comerica Bank, a Texas banking association, all of their past,
present and future subsidiaries, affiliates, predecessors, and successors, and
all of their subsidiaries and affiliates, (hereafter all individually and
collectively referred to as “Comerica”). This Agreement sets forth the complete
understanding and agreement between Comerica and Executive relating to
Executive’s employment and cessation of employment with Comerica. This Agreement
shall be effective as of the Effective Date (as defined in Paragraph 18 below),
and in the event the Effective Date does not occur, this Agreement shall be void
ab initio.
Accordingly, Executive and Comerica hereby agree as follows:
1.
Separation from Employment. Executive and Comerica agree that Executive’s
employment with Comerica shall terminate effective July 31, 2016 (the
“Separation Date”).

2.
Public Announcement. Comerica may, in its sole discretion, issue one or more
announcement(s) of Executive’s departure from Comerica at such time(s) as
Comerica deems appropriate.

3.
Resignation from Boards and Committees. Effective before or as of the Separation
Date, Executive shall resign from any and all positions Executive holds as an
officer, member or manager of Comerica and any and all positions Executive holds
as a member of a Comerica board or committee.



Restrictive Covenants and General Release Agreement    1 of 22

--------------------------------------------------------------------------------





4.
Return of Comerica Property. Executive shall return to Comerica, no later than
the close of business on the Separation Date, all property of Comerica
including, but not limited to, customer information, personal computer, laptop,
keys, identification cards, access cards, corporate credit cards, and files or
other documents received, compiled or generated by or for Executive in
connection with or by virtue of Executive’s employment with Comerica.

5.
Compensation and Benefits. In consideration for the release of claims set forth
in Paragraph 6, the covenants set forth in Paragraphs 7, 8, 9, 10 and 11 and
such other promises of Executive as set forth in this Agreement, Comerica agrees
that it shall pay or provide to Executive the following payments, benefits
and/or other consideration:

a.
Prior to the Separation Date, so long as Executive continues to be employed by
Comerica, Comerica shall continue to pay Executive’s regular base salary at the
rate in effect as of immediately prior to the delivery of this Agreement, in
accordance with the payroll practices of Comerica applicable to similarly
situated executives.

b.
Prior to the Separation Date, so long as Executive continues to be employed by
Comerica, Executive shall continue to be eligible to participate in Comerica’s
health, welfare benefit and retirement plans in which Executive participated
immediately prior to the delivery of this Agreement, as such plans may be in
effect from time to time.

c.
Following the Separation Date, Executive shall be eligible to elect continuation
coverage under Comerica’s healthcare benefit plans in



Restrictive Covenants and General Release Agreement    2 of 22

--------------------------------------------------------------------------------





accordance with Section 4980B (“COBRA”) of the Internal Revenue Code of 1986, as
amended (the “Code”), and the terms of the applicable plan. Executive must elect
COBRA and complete all COBRA documentation within sixty (60) days from the
Separation Date for coverage to take effect.
Assuming Executive elects COBRA continuation coverage under Comerica’s medical
benefit plan, Executive shall be eligible to continue medical benefit plan
coverage under COBRA for the period of coverage under COBRA, with the cost of
such coverage to be paid by Executive pursuant to the terms generally applicable
to retired employees of Comerica as in effect from time to time. Executive’s
conversion rights under other insurance programs following the Separation Date
shall be determined in accordance with the terms of the applicable plan.
d.
Comerica shall reimburse Executive for reasonable and documented business
expenses incurred by Executive on or before the Separation Date, in accordance
with the terms of Comerica’s policy in effect as of the Separation Date.

e.
Executive shall receive a lump-sum payment for all accrued but unused Paid Time
Off (PTO) days that are paid upon termination of employment in accordance with
the established policies of Comerica. This lump sum payment shall be subject to
all applicable taxes, FICA, and other withholdings and deductions required by
law.



Restrictive Covenants and General Release Agreement    3 of 22

--------------------------------------------------------------------------------





f.
Executive will receive, pursuant to the terms of the 1999 Comerica Incorporated
Amended and Restated Deferred Compensation Plan (“DCP”) and the 1999 Comerica
Incorporated Amended and Restated Common Stock Deferred Incentive Award Plan
(“DIAP”), distributions from Executive’s accounts, if any, under those plans,
payable in accordance with Executive’s prior elections, the terms of the DCP and
the DIAP, and applicable laws including, but not limited to, Section 409A of the
Code. Such distributions will be subject to all applicable taxes, FICA and other
withholding and deductions required by law and will be made pursuant to the
distribution schedule followed under the administrative procedures of the DCP
and the DIAP, and applicable laws including, but not limited to, Section 409A of
the Code.

g.
Stock options and/or performance-based restricted stock units granted to
Executive under the Comerica Incorporated 2006 Amended and Restated Long-Term
Incentive Plan (the “LT Incentive Plan”) shall be governed by the terms of the
LT Incentive Plan and the respective grant agreements evidencing the grant of
such options and/or restricted stock units.

h.
Executive will be eligible to receive a share of any applicable Incentive
Payment provided pursuant to the Comerica Incorporated 2016 Management Incentive
Plan or its successor plan ("MIP") which is payable in the year 2017 based on
the attainment of performance goals established by the Governance, Compensation
and Nominating Committee under the MIP with respect to the one-year Annual
Executive Incentive program and



Restrictive Covenants and General Release Agreement    4 of 22

--------------------------------------------------------------------------------





the three-year Long-Term Executive Incentive program, each with performance
periods ending December 31, 2016. The amount of the payment, if any, will be
made pursuant to the applicable funding formula and other criteria established
by the Governance, Compensation and Nominating Committee and will be prorated to
cover that portion of the performance period during which Executive was a
Comerica employee. This payment, if any, will be paid in accordance with the
terms of the MIP and will be subject to all applicable taxes, FICA and other
withholdings and deductions required by law.
i.
At the meeting of the Comerica Incorporated Governance, Compensation and
Nominating Committee (the “Committee”) to be held on July 26, 2016, Comerica
will recommend to the Committee that Executive’s restricted shares of Comerica
Incorporated common stock that are not vested as of the Separation Date shall
fully vest as of the Separation Date, subject to the execution and delivery by
Executive of this Agreement at least eight (8) calendar days prior to the
Separation Date and Executive’s non-revocation of this Agreement and subject to
such other terms and conditions of the LT Incentive Plan and the grant
agreements evidencing the grant of such restricted stock, including Executive’s
obligation to satisfy all tax withholding obligations.

j.
To the extent provided by the Amended and Restated Bylaws of Comerica
Incorporated, Article V, Section 12, Comerica agrees to defend, indemnify and
hold Executive harmless from and against all liability for actions taken



Restrictive Covenants and General Release Agreement    5 of 22

--------------------------------------------------------------------------------






by Executive within the scope of Executive’s responsibilities so long as
Executive’s conduct in any such matter was consistent with the standards
contained in such Article V, Section12.
6.
Release of Claims. In consideration for the payments and other benefits provided
to Executive by this Agreement, including those described above in Paragraph 5,
certain of which Executive is not otherwise entitled, and the sufficiency of
which Executive acknowledges, Executive further agrees, as follows:

a.
For Executive and for all people acting on Executive’s behalf (such as, but not
limited to, family, heirs, executors, administrators, personal representatives,
agents and/or legal representatives), Executive agrees to waive any and all
claims or grievances which Executive may have against Comerica and Comerica’s
past or present stockholders, directors, officers, trustees, agents,
representatives, attorneys, employees, in their individual or representative
capacities, and any and all employee benefit plans and their respective past,
current and future trustees and administrators (hereafter, collectively, the
“Released Parties”). By Executive’s signature hereto, Executive, for himself and
for all people acting on Executive’s behalf, forever and fully releases and
discharges any and all of the Released Parties from any and all claims, causes
of action, contracts, grievances, liabilities, debts, judgments, and demands,
including but not limited to any claims for attorney fees, that Executive ever
had, now has, or may have by reason of or arising in whole or in part out of any
event, act or omission occurring on or prior to the Effective Date of this



Restrictive Covenants and General Release Agreement    6 of 22

--------------------------------------------------------------------------------





Agreement. This release includes, but is not limited to, any and all claims of
any nature that relate to Executive’s employment by or termination of employment
with Comerica. This release includes, but is not limited to: claims of
promissory estoppel, forced resignation, constructive discharge, libel, slander,
deprivation of due process, wrongful or retaliatory discharge, discharge in
violation of public policy, breach of contract, breach of implied contract,
infliction of emotional distress, detrimental reliance, invasion of privacy,
negligence, malicious prosecution, false imprisonment, fraud, assault and
battery, interference with contractual or other relationships, or any other
claim under common law. This release also specifically includes, but is not
limited to: any and all claims under any federal, state, and/or local law,
regulation, or order prohibiting discrimination, including the Age
Discrimination in Employment Act, the Americans With Disabilities Act, Title VII
of the Civil Rights Act of 1964, the Texas Commission on Human Rights Act, the
Public Employment Discrimination Act, the Texas Free Enterprise and Enterprise
Act of 1938, the Texas Payday Law, the Texas Minimum Wage Act of 1970, together
with any and all claims under the Fair Credit Reporting Act, the Uniform
Services Employment and Reemployment Rights Act, the Employee Retirement
Security Income Security Act, the Family Medical Leave Act, or any other
federal, state, and or local law, regulation, or order relating to employment,
as they all have been or may be amended. It is Executive’s intent, by executing
this Agreement, to


Restrictive Covenants and General Release Agreement    7 of 22

--------------------------------------------------------------------------------





release all claims as specified above to the maximum extent permitted by law,
whether said claims are presently known or unknown.
b.
To the maximum extent permitted by law, Executive agrees that Executive has not
filed, nor will Executive ever file, a lawsuit asserting any claims which are
released by this Agreement, or to accept any benefit from any lawsuit which
might be filed by another person or government entity based in whole or in part
on any event, act, or omission which is the subject of Executive’s release.

c.
Executive understands and agrees that, other than the payments and benefits
expressly enumerated in this Agreement, Executive is not entitled to receive any
other compensation, incentive, wage, vacation or other paid time off, leave,
benefit or other payment from Comerica, other than any vested benefits to which
Executive may be entitled under the Comerica Incorporated Retirement Plan, the
Comerica Incorporated Preferred Savings [401(k)] Plan, the Amended and Restated
Benefit Equalization Plan for Employees of Comerica Incorporated, the 1999
Comerica Incorporated Amended and Restated Deferred Compensation Plan, the 1999
Comerica Incorporated Amended and Restated Common Stock Deferred Incentive Award
Plan, and the Comerica Incorporated Amended and Restated Employee Stock Purchase
Plan, in each case in accordance with the terms of such plans and, if
applicable, any valid elections thereunder. In addition, prior to November 23,
2004, a portion of the Executive’s incentive bonus attributable to the
three-year performance



Restrictive Covenants and General Release Agreement    8 of 22

--------------------------------------------------------------------------------





period under the MIP’s predecessor plan(s) was automatically invested in common
stock that is non-transferrable until Executive terminates employment with
Comerica (sometimes referred to as the non-deferred 3-year award program) (the
“Non-Deferred Account”). Executive shall be entitled to receive the shares in
Executive’s Non-Deferred Account following Executive’s Separation Date.
d.
The provisions of this Paragraph 6 do not apply to any claim Executive may have
for representation and indemnification pursuant to Paragraph 5(j) above.

7.
Disclosure of Information. Executive hereby acknowledges that Executive has been
and will continue to have access and exposure to confidential and proprietary
information of Comerica and trade secrets, including details of the business or
affairs of Comerica, its subsidiaries or affiliates (including, without
limitation, planning information and strategies, information and/or strategies
for the prosecution and/or defense of any matter that is now or may be in the
future the subject of any lawsuit, dispute, controversy, claim and/or regulatory
action, financial information, organizational structure, strategic planning,
sales and marketing strategies, distribution methods, data processing and other
systems, personnel policies and compensation plans and arrangements); any
customer or advertising lists; any information, knowledge or data of a technical
nature (including, without limitation, methods, know-how, processes,
discoveries, machines, or research projects); any information, knowledge or data
relating to future developments (including without limitation, tax planning
research and



Restrictive Covenants and General Release Agreement    9 of 22

--------------------------------------------------------------------------------





development, future marketing or merchandising); or any and all other trade
secrets (collectively, "Confidential Information"). Confidential Information
does not include (i) information already known or independently developed by
Executive from public sources or information in the public domain, (ii)
information in the public domain through no wrongful act of the recipient, or
(iii) information received by Executive from a third party who was free to
disclose it. Executive understands that Comerica’s Confidential Information,
including its trade secrets, is highly sensitive information relating to the
business of Comerica and of Comerica’s clients, which has had its secrecy
protected both internally and externally and which is a competitive asset of
Comerica. Executive hereby agrees that Executive shall not use, commercialize or
disclose such Confidential Information to any person or entity, except to such
individuals as approved by Comerica in writing prior to any such disclosure or
as otherwise required by law. Nothing in this Agreement shall prohibit or limit
Executive’s ability to make disclosures that are protected by Rule 21F-17 of the
Securities and Exchange Act of 1934 or similar provisions of federal law or
regulation. Executive’s obligations pursuant to this Paragraph shall survive the
termination of this Agreement.
8.
Cooperation. Executive agrees that in the event of a legal proceeding (whether
threatened or pending, whether investigative, administrative, or judicial)
involving matters of which Executive has knowledge by virtue of the positions
Executive held during Executive’s employment at Comerica, Executive shall
disclose to Comerica and its counsel any facts known to Executive which might be
relevant to said legal proceeding and shall cooperate fully with Comerica and



Restrictive Covenants and General Release Agreement    10 of 22

--------------------------------------------------------------------------------





its counsel so as to enable Comerica to present any claim or defense which it
may have relating to such matters. For purposes of this paragraph, “cooperate
fully” shall mean that Executive shall make himself reasonably available for
interviews, depositions, and testimony as directed by Comerica or its counsel,
and shall further execute truthful statements, declarations, or affidavits
pertaining to such matters at the request of Comerica or its counsel. Executive
shall be reimbursed for any reasonable out of pocket expenses that Executive may
incur as a result of Executive’s compliance with this Paragraph, subject to
Comerica’s expense reimbursement policies. Nothing in this Paragraph shall be
construed as requiring Executive to be non-truthful or as preventing Executive’s
from disclosing information that would be considered adverse to Comerica or
requiring Executive to do anything in violation of any applicable law, rule or
regulation.
9.
Non-Disparagement.

a.
Executive agrees that Executive will make no disparaging remarks about Comerica,
its parent and/or affiliates, their respective businesses, products or services,
any current or former director, the Chairman and Chief Executive Officer, or any
of Executive’s direct reports, or their policies, procedures or practices
(including but not limited to, business, lending, or credit policies, procedures
or practices) to any third parties, including but not limited to, customers or
prospective customers of Comerica. It is agreed and understood that nothing in
this Paragraph 9(a) shall be construed to preclude Executive from (1) testifying
truthfully pursuant to subpoena or as otherwise required by law, (2) engaging in
any action



Restrictive Covenants and General Release Agreement    11 of 22

--------------------------------------------------------------------------------





consistent with public policy, or (3) cooperating in any internal or government
investigation to the extent such cooperation is mandated by policy, regulation
or statute. Executive agrees that Executive shall provide notice to Comerica in
advance of any such cooperation or testimony, unless such notice is prohibited.
It is further understood that nothing in this Paragraph 9(a) shall be construed
to preclude Executive from discharging Executive’s legal obligations to any
administrative or regulatory agencies or auditing entities.
b.
Comerica agrees that the Chairman and Chief Executive Officer and his direct
reports will not make any disparaging remarks regarding Executive or Executive’s
performance while employed at Comerica and will respond to any inquiries
regarding Executive’s separation with the statement that Executive retired from
Comerica. It is agreed and understood that nothing in this Paragraph 9(b) shall
be construed to preclude those covered from (1) testifying truthfully pursuant
to subpoena or as otherwise required by law, (2) engaging in any action
consistent with public policy, or (3) cooperating in any internal or government
investigation to the extent such cooperation is mandated by policy, regulation
or statute. It is further agreed and understood that nothing in this Paragraph
shall be construed to preclude Comerica from discharging its legal obligations
to its Boards of Directors, any administrative or regulatory agencies or
auditing entities.

10.
Non-Competition and Non-Solicitation. Prior to the Separation Date and for the
period ending two (2) years after the execution of this Agreement, Executive



Restrictive Covenants and General Release Agreement    12 of 22

--------------------------------------------------------------------------------





agrees that Executive shall not, directly or indirectly, for Executive’s own
account or in conjunction with any other person or entity, whether as an
employee, shareholder, partner, investor, principal, agent, representative,
proprietor, consultant, or in any other capacity, do any of the following:
a.
Enter into or engage in any business in competition with the businesses
conducted by Comerica in the states of Michigan, California, Texas, Arizona or
Florida. For purposes of this Paragraph 10(a), Executive shall be “in
competition with Comerica” if (1) Executive accepts employment or serves as an
agent, employee, director or consultant to, a competitor of Comerica, or (2)
Executive acquires or has an interest (direct or indirect) in any firm,
corporation, partnership or other entity engaged in a business that is
competitive with Comerica. The mere ownership of less than 1% debt and/or equity
interest in a competing entity whose stock is publicly held shall not be
considered as having a prohibited interest in a competitor, and neither shall
the mere ownership of less than 5% debt and/or equity interest in a competing
entity whose stock is not publicly held. For purposes of this Paragraph 10(a),
any commercial bank, savings and loan association, securities broker or dealer,
or other business or financial institution that offers any major service offered
by Comerica as of the Separation Date, and which conducts business in Michigan,
California, Texas, Arizona or Florida, shall be deemed a competitor;



Restrictive Covenants and General Release Agreement    13 of 22

--------------------------------------------------------------------------------





b.
Request or advise any individual or company that is a customer of Comerica to
withdraw, curtail, or cancel any such customer’s actual or prospective business
with Comerica;

c.
Solicit, induce or attempt to induce any customers of Comerica with whom
Executive had professional contact or with respect to whom Executive was privy
to any information during the two (2) year period prior to the Separation Date
to patronize any business that is competitive with Comerica; and

d.
Solicit or induce or attempt to solicit or induce any employee, agent or
consultant of Comerica to terminate his or her employment, representation, or
other relationship with Comerica.

During the two-year period following the execution of this Agreement, Executive
may request an exception to this provision. The request must be made in writing,
describe the scope and nature of the engagement, and be directed to Comerica’s
Chief Legal Officer. Any exception will be at Comerica’s sole discretion.
11.    Representation. Executive represents and warrants:
a.
Executive has no knowledge of or is not otherwise aware of, has no evidence of
and/or has not reported to any person, organization and/or governmental or
regulatory authority any of the following: (i) any violation by the Released
Parties of any securities and/or other laws, rules and regulations applicable to
Comerica, (ii) any breach by Comerica and/or by any Released Party of any
fiduciary duty or obligation to any person, organization and/or governmental or
regulatory authority, and/or



Restrictive Covenants and General Release Agreement    14 of 22

--------------------------------------------------------------------------------





(iii) any violation by any Released Party of Comerica’s Code of Business Conduct
and Ethics for Employees, Senior Financial Officer Code of Ethics, or Code of
Business Conduct and Ethics for Members of the Board of Directors, each as
amended and/or restated.
b.
Executive has a special relationship of trust and confidence with Comerica and
its customers and clients, which creates a high risk and opportunity for
Executive to misappropriate the relationship and goodwill existing between
Comerica and such entities and individuals. Executive further acknowledges that,
at the outset of Executive’s employment with Comerica and throughout Executive’s
employment with Comerica, Executive received, and continues to receive and/or
have access to Comerica and Comerica’s clients’ proprietary Confidential
Information, specialized training and goodwill that Executive would not
otherwise have but for Executive’s employment with Comerica. Therefore,
Executive agrees that it is fair and reasonable for Comerica to take steps to
protect itself from the risk of misappropriation of Comerica’s trade secrets
including but not limited to its business relationships, goodwill, proprietary
information, specialized training, and other Confidential Information.

c.
Executive agrees Executive has carefully considered the nature and extent of the
restrictions placed upon Executive and the remedies conferred upon Comerica in
this Agreement and has had the opportunity to retain legal counsel at
Executive’s own expense to review this Agreement. Executive



Restrictive Covenants and General Release Agreement    15 of 22

--------------------------------------------------------------------------------





agrees the restrictions are reasonable in time and geographic scope and are
necessary to protect the legitimate business interests of Comerica and its
customers and do not confer a benefit on Comerica that is out of proportion to
the restrictions placed on Executive.
12.    Dispute Resolution.
a.
Early Resolution Conference. This Agreement is understood to be clear and
enforceable as written and is executed by both parties on that basis. However,
should Executive later challenge any provision as unclear, unenforceable, or
inapplicable to any competitive or other activity that Executive intends to
engage in, Executive will first notify Comerica in writing and meet with a
Comerica representative and a neutral mediator (if either party elects to retain
one at its own expense) to discuss resolution of any disputes between the
parties. Executive will provide this notification at least fourteen (14)
calendar days before Executive engages in any activity that could reasonably and
foreseeably fall within a questioned restriction. Executive’s failure to comply
with this early resolution conference requirement (the “Resolution Requirement”)
shall waive Executive’s right to challenge the reasonable scope, clarity,
applicability or enforceability of this Agreement and its restrictions at a
later time. Comerica will respond to Executive’s notification required by this
Paragraph within fourteen (14) calendar days following receipt of the written
notification. Comerica’s failure to respond with an acceptance or denial within
the fourteen (14) calendar day period, unless a party has



Restrictive Covenants and General Release Agreement    16 of 22

--------------------------------------------------------------------------------





invoked the mediation process described above, shall waive its right to
challenge Executive’s activity that could reasonably fall within a questioned
restriction at a later time. All rights of both parties will be preserved if the
Resolution Requirement is complied with even if no agreement is reached in the
conference.
b.
Injunctive Relief. In the event of a breach or threatened breach of Paragraphs
6, 7, 8, 9, 10, or 11 of this Agreement, Executive agrees that Comerica shall be
entitled to injunctive relief in a Texas court of appropriate jurisdiction to
remedy any such breach or threatened breach, and Executive acknowledges that
monetary damages alone would not be an adequate remedy to compensate Comerica
for the loss of goodwill and other harm to its reputation and business.

c.
Arbitration. Except as provided in Paragraph 12(a) and (b) hereof, in the event
of any dispute between any of the Released Parties and Executive relating to
Executive’s employment with or separation from employment with Comerica, the
terms of and the parties’ entry into this Agreement and/or breach of this
Agreement, Executive and Comerica agree to submit the dispute, including any
claims of discrimination under federal, state or local law by Executive, to
final and binding arbitration pursuant to the provisions of Texas statutory law
and/or the Federal Arbitration Act, 9 U.S.C. Sec. 1 et seq. The arbitration
shall be conducted by the National Center for Dispute Settlement or a similar
organization mutually agreed to



Restrictive Covenants and General Release Agreement    17 of 22

--------------------------------------------------------------------------------





by the parties. The arbitration shall be before a single, neutral arbitrator
selected by the parties.
In the event the parties cannot agree on the selection of a single arbitrator,
the following process to select an arbitration panel will be followed: (1) when
a party reasonably believes that there will be no agreement on the selection of
a single, neutral arbitrator, that party may notify the other at the address
provided in Paragraph 17 of this Agreement of the fact an impasse has been
reached, (2) within five (5) days of receipt of such notice, each party must
provide the other with the name of its respective panel member, and (3) within
ten (10) days of their selection, the parties’ panel members must agree on the
third, neutral member of the arbitration panel.
The arbitrator, or arbitration panel (“panel”) if one is utilized, shall have
the power to enter any award that could be entered by a judge of a trial court
of the State of Texas, and only such power, and shall follow the law.
Notwithstanding the foregoing, the arbitrator or panel may award reasonable
attorney fees and costs to the prevailing party. In the event the arbitrator or
panel does not follow the law, the arbitrator or panel will have exceeded the
scope of his or her authority and the parties may, at their option, file a
motion to vacate the award in court. Except as otherwise provided herein, the
parties agree to abide by and perform any award rendered by the arbitrator. The
arbitrator or panel shall issue the award in writing and therein state the
essential findings and conclusions on which


Restrictive Covenants and General Release Agreement    18 of 22

--------------------------------------------------------------------------------





the award is based. Judgment on the award may be entered in any court having
jurisdiction thereof. In no event shall the demand for arbitration be made after
the date when institution of legal or equitable proceedings based on such claim,
dispute or other matter in question would be barred by the applicable statute of
limitations. This agreement to arbitrate shall be specifically enforceable under
the prevailing arbitration law, and shall be in accordance with the procedures
established for arbitration in the Texas Rules of Civil Procedure. Unless
otherwise prohibited by law, each party shall bear its own costs, including, but
not limited to, any costs associated with the appointment of its panel member in
the event an arbitration panel is constituted, in any such arbitration and shall
share equally any fees or other expenses charged by the neutral arbitrator for
services rendered. The parties understand that by agreeing to arbitrate their
disputes, they are giving up their right to have their disputes heard in a court
of law and, if applicable, by a jury.
13.
Entire Agreement. This Agreement supersedes all prior and contemporaneous
relationships, agreements, understandings, negotiations and discussions, whether
oral or written, of the parties with respect to the subject matter hereof, to
the extent they conflict herewith, and, except as otherwise set forth herein,
there are no other agreements between the parties with respect to the subject
matter hereof. No amendment, supplement, modification or waiver of this
Agreement shall be implied or be binding unless in writing and signed by the
party against which such amendment, supplement, modification or waiver is



Restrictive Covenants and General Release Agreement    19 of 22

--------------------------------------------------------------------------------





asserted. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver, unless otherwise
therein provided.
14.
Governing Law. This Agreement shall be interpreted and governed by the laws of
the State of Texas, except as to matters specifically governed by federal
statute or regulation.

15.
Severability.    The provisions of this Agreement are severable, and if any part
or portion of it is found to be unenforceable, the other portions shall remain
fully valid and enforceable.

16.
Withholding. Comerica may withhold from any amounts payable under this Agreement
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.

17.
Notice. Any notices relating to or arising out of this Agreement shall be sent
by registered mail, return receipt requested, and shall be addressed as follows:

To Comerica:
John D. Buchanan,
EVP, Governance, Regulatory Relations & Legal Affairs
1717 Main Street, MC 6504
Dallas, Texas 75201


To Executive:


Jon W. Bilstrom
At the address on record with Comerica as of the Separation Date


18.
Consideration Period, Revocation Period and Effective Date. Executive confirms
that Executive had at least twenty-one (21) days to consider this Agreement, or



Restrictive Covenants and General Release Agreement    20 of 22

--------------------------------------------------------------------------------





that, by executing this Agreement, Executive voluntarily waives the twenty-one
(21) day consideration period and that Executive had an opportunity to consult
with an attorney during said consideration period and prior to signing this
Agreement. For an additional period of seven (7) days following the signing of
this Agreement, Executive understands Executive may revoke Executive’s signature
by delivery of a written notice of revocation to Von E. Hays, Senior Vice
President and General Counsel, Litigation and Corporate Operations, 1717 Main
Street, 4th Floor, MC 6506, Dallas, Texas, 75201. The revocation must be
delivered to this address before 5:00 p.m. CST on or before the 7th day
following the signing of this Agreement. This Agreement shall become effective
and enforceable on the eighth (8th) day following its execution by Executive,
provided Executive does not exercise Executive’s right of revocation as
described above (the “Effective Date”). If Executive revokes Executive’s
signature, this Agreement will be without force or effect, and Executive shall
not be entitled to any of the rights and benefits hereunder.






Comerica Incorporated

By:         /s/ John D. Buchanan            
Name:
John D. Buchanan    

Title:
Executive Vice President, Governance, Regulatory Relations & Legal Affairs



Date:
July 21, 2016







Restrictive Covenants and General Release Agreement    21 of 22

--------------------------------------------------------------------------------





I, JON W. BILSTROM, HAVING READ THE FOREGOING SEPARATION AND RESTRICTIVE
COVENANTS AGREEMENT, UNDERSTANDING ITS CONTENT AND HAVING HAD AN OPPORTUNITY,
AND BEEN ADVISED, TO CONSULT WITH COUNSEL OF MY CHOICE, DO HEREBY KNOWINGLY AND
VOLUNTARILY SIGN THIS AGREEMENT, THEREBY AGREEING TO THE TERMS THEREOF AND
WAIVING AND RELEASING MY CLAIMS, ON July 21, 2016.


/s/ Jon W. Bilstrom            
Jon W. Bilstrom






Restrictive Covenants and General Release Agreement    22 of 22